Citation Nr: 1807373	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  11-16 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and a personality disorder.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for a skin disorder of the beard area.

4.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to an acquired psychiatric disorder.  

5.  Entitlement to an evaluation in excess of 10 percent for dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails.  

6.  Entitlement to an effective date earlier than June 27, 2007, for the assignment of a 10 percent evaluation for dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970, which included service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In the June 2008 rating decision, the RO, in relevant part, increased the evaluation for the Veteran's service-connected chronic and recurrent dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails, effective from June 27, 2007.  The RO also determined that new and material evidence had not been submitted to reopen claims for service connection for hypertension, a skin disorder of the beard, a back disorder, and PTSD (also claimed as anxiety disorder and personality disorder).

The Board notes that the RO characterized an issue on appeal as a claim to reopen service connection for hypertension based on new and material evidence.  However, in the August 1992 rating decision, the RO considered the Veteran's hypertension only in the context of his claim for nonservice-connected pension benefits.  The RO first adjudicated the issue of entitlement to service connection for hypertension in the June 2008 rating decision.  Therefore, new and material evidence is not required to reopen the claim for hypertension.  Accordingly, the Board will consider the claim on a de novo basis.

The Board notes that the Veteran was previously represented by a private attorney, Barbara J. Cook.  However, the Veteran subsequently appointed the American Legion as his representative.  See, e.g., August 2015 VA Form 21-22.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to an increased evaluation and earlier effective for dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails and to service connection for hypertension, a skin disorder of the face, a back disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1993 rating decision, the RO denied service connection for a skin disorder of the beard area and a back disorder.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  
 
2.  The evidence received since the January 1993 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claims for service connection for a skin disorder of the beard area and a back disorder.

3.  In an October 1998 decision, the Board dismissed the Veteran's claim for service connection for PTSD.  The Veteran did not file a motion to vacate, file a motion for reconsideration, or file a motion to revise the decision based on clear and unmistakable error, and he did not appeal that decision.

4.  In a September 2003 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

5.  The evidence received since the September 2003 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision that denied the Veteran's claims for service connection for a skin disorder of the beard area and a back disorder is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

2.  The evidence received since the January 1993 rating decision is new and material, and the claims for service connection for a skin disorder of the beard area and a back disorder are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

3.  The October 1998 Board decision that dismissed the Veteran's claim for service connection for an acquired psychiatric disorder is final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100 (1998).

4.  The September 2003 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

5.  The evidence received since the September 2003 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
A.  Skin Disorder of the Beard Area 

In a January 1993 rating decision, the RO denied service connection for a skin disorder of the beard area.  In so doing, the RO stated that a single incident of pseudofolliculitis barbae noted in the Veteran's service treatment records was considered acute and transitory and not indicative of a chronic skin disease.  The Veteran was notified of the decision and of his appellate rights in a February 1993 letter.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the January 1993 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In rendering this decision, the Board notes that, in a February 1994 statement, the Veteran requested that his case be reexamined.  However, the Veteran did not submit new and material evidence prior to expiration of the appeal period and did not express disagreement with respect to his claim for service connection for a skin disorder of the beard area.  Thus, his statement is not new and material evidence.  

The Veteran sought to reopen his claim for service connection for a skin disorder of the beard area in June 2007.  In a June 2008 rating decision, the RO denied the claim to reopen.  The evidence received since the January 1993 rating decision includes VA medical records, VA examination reports, and lay statements.  Notably, there is new evidence showing that the Veteran was diagnosed with folliculitis of the beard area with facial scarring.  See August 1997 VA examination.  Moreover, the Veteran has reported that he experienced ongoing symptoms of painful bumps on his face since his separation from service.  See, e.g., November 2007 correspondence.  This evidence relates to a previously unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a skin disorder of the beard area is reopened.  See 38 C.F.R. § 3.156(a).


B.  Back Disorder

In a January 1993 rating decision, the RO denied service connection for a back disorder finding that the condition was not incurred in or aggravated beyond its natural progression during active duty service.  In so finding, the RO acknowledged that a December 1992 VA examination documented a diagnosis of a lumbosacral strain and that x-ray findings confirmed a diagnosis of lumbosacral spine degenerative arthritis.  In addition, the RO stated that the Veteran's service treatment records and post-service medical records were negative for any chronic back disorders until many years after his discharge from service.  

The Veteran was notified of the decision and of his appellate rights in a February 1993 letter.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the January 1993 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).

In making this determination, the Board notes that, in a February 1994 statement, the Veteran requested that his case be reexamined.  In addition, in a May 1993 appellant's brief pertaining to the Veteran's claim for nonservice-connected pension benefits, the Veteran's representative noted that he was nonservice-connected for a lumbosacral strain, but the objective medical evidence showed a diagnosis of degenerative arthritis.  As discussed above, the January 1993 rating decision acknowledged that the Veteran had a current diagnosis of a back disorder and specifically noted that x-ray findings showed evidence of lumbosacral spine degenerative arthritis.  The Veteran and his representative did not express disagreement with respect to his claim for service connection for a back disorder and did not submit any new and material evidence prior to expiration of the appeal period.  Thus, these statements are not new and material evidence.  

The Veteran sought to reopen his claim for service connection for a back disorder in June 2007.  The evidence received since the January 1993 rating decision includes VA medical records, VA examination reports, and lay statements.  In a July 2009 notice of disagreement, the Veteran's representative stated that his back disorder had its onset in 1969 when he was hit by a front end loader.  Although the Veteran previously asserted that his back problem had its onset during service, the July 2009 notice of disagreement provided additional details regarding an in-service injury.  This evidence relates to a previously unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for a back disorder is reopened.  See 38 C.F.R. § 3.156(a).


C.  Acquired Psychiatric Disorder

In June 1992, the Veteran submitted a claim for service connection for a mental condition, to include PTSD.  In a January 1993 rating decision, the RO denied service connection for PTSD finding that there was no evidence of a confirmed in-service stressor or a chronic psychiatric disorder other than a personality disorder.  

In April 1993, the Veteran's representative expressed disagreement with the January 1993 rating decision to the extent that it addressed his claim for service connection for PTSD.  In February 1994, the Board noted that a code sheet associated with the record listed a 10 percent evaluation for PTSD under the category "NSC (VE)."  The Board found that it was unclear whether the assignment of the evaluation for PTSD was in error or whether the RO determined a diagnosis of PTSD was properly established.  The RO subsequently issued a statement of the case in July 1997 and denied service connection for PTSD.  Thereafter, the RO certified the matter to the Board.  However, in an October 1998 decision, the Board dismissed the issue of entitlement to service connection for PTSD finding that the Veteran did not perfect a timely appeal.

The Veteran did not file a motion to vacate, a motion for reconsideration, or a motion to revise the decision based on clear and unmistakable error.  Nor did he appeal the Board's decision.  As such, the October 1998 Board decision became final.  38 U.S.C. § 7104; 38 C.F.R. § 20.1100 (1998).

The Veteran sought to reopen his claim for service connection for PTSD in June 2002.  In June 2003, the RO confirmed and continued the previous denial of service connection for PTSD.  In so doing, the RO noted that the Veteran failed to report for his scheduled VA examination.  Thereafter, the Veteran was rescheduled for a VA examination in August 2003.  The RO reconsidered the claim and denied service connection for PTSD in a September 2003 rating decision finding that there was no evidence of a confirmed diagnosis or in-service stressor.  

The Veteran was notified of the decision and of his appellate rights in a September 2003 letter.  However, he did not file a notice of disagreement or submit new and material evidence within one year of receiving notice of the decision.  Therefore, the September 2003 rating decision is final.  See 38 U.S.C. § 7105 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

In making this determination, the Board notes that the Veteran's representative submitted a January 1971 General Order, which indicated that his unit was awarded the Meritorious Unit commendation.  However, the Board finds that this record is not relevant to the Veteran's claim.  In this regard, the January 1971 General Order does not establish or corroborate the Veteran's reported in-service combat stressors.  Therefore, the Board finds that 38 C.F.R. § 3.156(c) does not apply in this case, and new and material evidence is required to reopen the claim.  

In a June 2007 claim, the Veteran stated that he wished to reapply for service connection for an anxiety disorder, personality disorder, and PTSD.  Initially, the Board finds that the June 2007 claim does not amount to a new claim based on distinctly diagnosed psychiatric diagnoses, but rather provides evidence tending to substantiate an element of the previously adjudicated claim for a mental disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); Velez v. Shinseki, 23 Vet. App. 199, 204-05 (2009).  Indeed, the Veteran specifically stated that he wished to "reapply" for service connection for an anxiety disorder, personality disorder, and PTSD.  The Veteran has continued to seek service connection for a psychiatric disability based on stressors that occurred during his military service.  Moreover, a review of the January 1993 rating decision reflects that the RO construed the Veteran's initial claim for service connection for a mental condition broadly to encompass numerous psychiatric disorders.  Therefore, new and material evidence is necessary to reopen the Veteran's claim for a psychiatric disorder.   

The evidence received since the September 2003 rating decision includes VA medical records, VA examination reports, and lay statements.  In a February 2014 VA examination, the examiner diagnosed the Veteran with generalized anxiety disorder.  He also indicated that the Veteran's stressors were adequate to support a diagnosis of PTSD and were related to fear of hostile military or terrorist activity. This evidence relates to a previously unestablished fact necessary to substantiate the claim.  Thus, the Board finds that the evidence is both new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and a personality disorder is reopened.  See 38 C.F.R. § 3.156(a).

D.  Conclusion

In summary, the claims for service connection for a skin disorder of the beard area, a back disorder, and an acquired psychiatric disorder, to include PTSD, anxiety, and a personality disorder, are reopened based on a finding of new and material evidence.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claims can be addressed.



ORDER

New and material evidence having been submitted, the claim for service connection for a skin disorder of the beard area is reopened.

New and material evidence having been submitted, the claim for service connection for a back disorder is reopened.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and a personality disorder, is reopened.


REMAND

The Veteran has contended that he has a current skin disorder of the face, to include pseudofolliculitis barbae.  He has also reported that his symptoms have been ongoing since his separation from service.  See, e.g., November 2007 correspondence.  The Veteran's service treatment records note diagnoses of acne vulgaris, dermatitis of the face, and mild folliculitis of the left cheek.  See, e.g., December 1969, May 1970, and August 1970 service treatment records.  The Veteran was afforded a VA examination in August 1997 during which the examiner diagnosed the Veteran with folliculitis of the beard area with resultant facial scarring.  However, the examiner did not provide an opinion as to whether the Veteran's disorder was related to his military service.  Therefore, the Board finds that a VA examination and medical opinion are necessary to determine the nature and etiology of any current skin disorder of the face.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Regarding the claim for service connection for a back disorder, the Board notes that the record does not include a VA medical opinion.  The Veteran's April 1969 enlistment examination showed an abnormal clinical evaluation of the spine.  Specifically, it was noted that the Veteran had mild dorsal kyphosis.  His post-service VA medical records show diagnoses of a lumbar strain and lumbar spine degenerative arthritis.  See, e.g., February 1992 VA examination.  The Veteran has also contended that his disorder had its onset during his service in the Republic of Vietnam.  See, e.g., December 1992 VA examination; July 2009 notice of disagreement.  Therefore, the Board finds that a VA medical opinion is necessary to determine the nature and etiology of any current back disorder.

Regarding the claim for service connection for an acquired psychiatric disorder, the Veteran was most recently afforded a VA psychiatric examination in February 2014.  The examiner diagnosed the Veteran with generalized anxiety disorder and determined that he did not satisfy the criteria for a diagnosis of PTSD.  However, the examiner did not provide an opinion as to whether the Veteran's generalized anxiety disorder was related to his military service.  Therefore, a remand is necessary to obtain a VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the claim for service connection for hypertension, the Veteran has contended that his hypertension is due to exposure to herbicide agents during service.  See July 2009 notice of disagreement.  The Veteran's service personnel records reflect that he served in in the Republic of Vietnam during the Vietnam era.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange.  38 C.F.R. § 3.307(a)(6), 3.313(a).  

In a July 2009 notice of disagreement, the Veteran's representative asserted that a study from the National Academy of Sciences Institute of Medicine indicated that there is a possible link between hypertension and exposure to Agent Orange.  Although hypertension is not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Therefore, a VA examination and medical opinion are necessary to determine the nature and etiology of the Veteran's hypertension.

Regarding the issue of entitlement to an increased evaluation for dermatophytosis, the Board finds that a VA examination and medical opinion are necessary to clarify the pathology and symptomatology attributable to the Veteran's disorder.  Historically, the Veteran was initially granted service connection for dermatophytosis of the thighs in a June 1974 rating decision.  In a June 2008 rating decision, the RO recharacterized the Veteran's service-connected condition to include bilateral tinea pedis and onychomycosis of the toenails.  

In a March 2008 VA examination, the examiner diagnosed the Veteran with chronic tinea pedis with hyperkeratosis and onychomycosis of the toe nails.  The examiner also indicated that the Veteran had bilateral nummular eczematous lesions on his lower legs with hyperpigmentation and scarring.  It was noted that this condition was persistent with intermittent remissions.

In a February 2014 VA examination, the examiner diagnosed the Veteran with eczema and dermatophytosis.  It was noted that the Veteran's skin rash was not active at the time of the examination and that his symptoms usually occurred during the spring and summer.  The examiner indicated that the Veteran had four or more non-debilitating episodes of urticaria during the summertime and that his condition responded to treatment with antihistamines and sympathomimetics.   

In a July 2016 VA examination, the examiner diagnosed the Veteran with tinea pedis and tinea unguium.  The examiner stated that there was no evidence of an active rash or fungal infection of the skin on the Veteran's thighs.  However, it was also noted that the Veteran reported having symptoms of bumps on his thighs during the summer months.  

The RO subsequently requested a VA medical opinion in order to clarify whether the diagnosis of eczema noted in the February 2014 VA examination was related to the Veteran's service-connected disability.  

In a March 2017 VA medical opinion, the examiner stated that the Veteran had chronic and recurrent fungal skin and toenail infections.  He explained that certain medical terminology was used interchangeably to describe the Veteran's condition, to include dermatophytosis, tinea pedis, tinea unguium, onychomycosis, and fungal infection of the nails.  The examiner also stated that the Veteran did not have a diagnosis of eczema.  However, he did not provide any supporting rationale for his determination and did not address the prior VA examination findings of record.  In particular, the March 2008 VA examination noted that the Veteran had bilateral nummular eczematous lesions on his lower legs with hyperpigmentation and scarring.  Similarly, the February 2014 VA examination diagnosed the Veteran with eczema, dermatophytosis, and urticaria.

In addition, the Board notes that the Veteran has consistently reported that he experiences flare-ups of the symptoms on his thighs during the spring and summer.  See, e.g., May 1974, January 1992, March 2008, and February 2014 VA examinations.  Therefore, an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  
 
The Board also finds that the issue of entitlement to an earlier effective date for the assignment of a 10 percent evaluation for dermatophytosis of the thighs with tinea pedis and onnycomychosis is inextricably intertwined with the increased rating claim for the disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).

In addition, in November 2007, the Veteran reported that he was scheduled for a podiatry appointment at the Maxwell Air Force Base.  The Veteran has also reported that he received treatment for a back disorder while he was incarcerated.  See March 1992 Decision Review Officer hearing transcript, at 2.  Therefore, on remand, the AOJ should attempt to obtain any outstanding treatment records that may be available.  



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for the disorders on appeal, to include any correctional facility or jail at which he has been incarcerated.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records from the Tuscaloosa VA Medical Center (VAMC) dated from November 2015 to the present, and the Central Alabama VA Healthcare System (HCS) dated from March 2017 to the present. 

2.  The AOJ should request any medical records from the Maxwell Air Force Base pertaining to treatment for a skin disorder.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorders of the face that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current skin disorders of the face, to include pseudofolliculitis barbae. 

For each diagnosis identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise related to the Veteran's military service, to include any symptomatology therein.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statements regarding the nature and onset of his symptoms (see, e.g., November 2007 statement in support of claim); 2) the
service treatment records that document complaints, treatment, and diagnoses of skin conditions of the Veteran's face (see, e.g., December 1969, May 1970, and August 1970 service treatment records); and 3) the August 1997 VA examination.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current back disorders.

For each diagnosis identified, the examiner should indicate whether the disorder is a congenital defect or disease.  

To assist the examiner, for VA adjudication purposes, "disease" generally refers to a condition considered capable of improving or deteriorating, whereas "defect" generally refers to a condition not considered capable of improving or deteriorating.  (As an example, VA considers sickle cell anemia as congenital "disease" for VA purposes, whereas refractive error is considered a congenital "defect.")

(a)  For each current back disorder that is a congenital defect, the examiner should state whether there is any evidence of superimposed disease or injury during the Veteran's active duty service.

(b)  For each current back disorder that is a congenital disease, the examiner should state whether the disorder clearly and unmistakably preexisted the Veteran's active duty service. 

If so, the examiner should state whether there was an increase in the severity of the disorder during the Veteran's active duty service and whether any increase was due to the natural progression of the disorder. 

(c) If the examiner determines that the back disorder is not a congenital defect and did not clearly and unmistakably preexist the Veteran's active duty service, he or she should state whether it is at least as likely as not (50 percent or greater probability) that the disorder manifested in or is otherwise related to active duty service.  

In rendering his or her opinion, the examiner should consider the following: 1) the Veteran's lay statement regarding the onset of his back pain and in-service injuries (see, e.g., November 2007 correspondence; July 2009 notice of disagreement); 2) the April 1969 enlistment examination that noted mild dorsal kyphosis; 3) the October 1991 private psychiatric evaluation that noted that the Veteran reported that he injured his back in an industrial accident in approximately 1976; 4) the December 1992 VA examination that noted that the Veteran reported that he injured his back during his service in the Republic of Vietnam; 5) the VA examination findings of record. See, e.g., May 1974, December 1992, August 1997, and February 1999 examination reports.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorders are not found on examination, the examiner should address whether they were misdiagnosed or have resolved.

For each diagnosis identified other than PTSD and a personality disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder manifested in or is otherwise causally or etiologically related to the Veteran's military service.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events, as well as any combat-related stressors or stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.  

If the Veteran is diagnosed with a personality disorder, the examiner should state whether there was a superimposed disease or injury that occurred during service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hypertension that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should also note that the Veteran served in the Republic of Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed to herbicide agents during service. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension manifested in service, or is otherwise causally or etiologically related to the Veteran's military service, including exposure to herbicide agents therein (notwithstanding the fact that it may not be a presumed association).

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current hypertension is either caused by or permanently aggravated by his service-connected disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

7.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails.  If possible, an attempt should be made to schedule the Veteran during a flare-up (the Veteran has stated that such flare-ups typically occur during spring and summer weather).  If it is not possible to schedule the Veteran during a flare-up, the AOJ should document that determination in the claims file.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should clearly delineate all pathology and symptomatology attributable to the service-connected dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails.  He or she should specifically address whether the Veteran has eczema and/or urticaria that is attributable to his service-connected skin disorder.  See, e.g., March 2008 and February 2014 VA examinations.   

If the examiner is unable to distinguish between the symptoms associated with the service-connected dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails, and any symptoms associated with another service-connected disability or a nonservice-connected disorder, he or she should so state in the report.

The examiner should report all signs and symptoms necessary for rating the Veteran's dermatophytosis of the thighs with bilateral tinea pedis and onychomycosis of the toenails.  In particular, the examiner should specify the location and extent of the disability in terms of percentage of the body affected and percentage of exposed areas affected.  He or she should also indicate whether the Veteran requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the duration and frequency during the past 12 month period.  

The examiner should also discuss whether any topical ointments, creams, and medications were administered on a large enough scale to affect the body as a whole, such that they amount to systemic therapy.  

In addition, the examiner should note if there are any scars resulting from this condition, and if so, provide a description of each scar, including the size and location.  He or she should also indicate whether any scar is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

8.  The AOJ should review the examination reports to ensure compliance with this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.

9.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


